United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gothenburg, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1611
Issued: June 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2011 appellant filed a timely appeal from a January 11, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) concerning a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she has more than five percent impairment
of the right upper extremity, for which she received a schedule award.
FACTUAL HISTORY
On May 22, 2008 appellant, then a 42-year-old clerk, filed an occupational disease claim
for right shoulder injury as a result of her job duties. She first became aware of her right
shoulder condition on November 9, 2007, but did not realize the relationship to her employment
until May 8, 2008. OWCP accepted the claim for superior labrum from anterior to posterior
1

5 U.S.C. § 8101 et seq.

(SLAP) tear; aggravation of right shoulder; aggravation of right shoulder impingement; right
superior glenoid labrum lesion sprain; and right shoulder and upper arm supraspinatus sprain. It
authorized right shoulder arthroscopic surgery, which took place on November 4, 2008 and right
shoulder fixation surgery, which occurred on February 24, 2009.
On January 21, 2010 Dr. Michael E. Hebrard, a treating Board-certified physiatrist,
diagnosed superior glenoid labrum lesion; supraspinatus sprain and possible mild thoracic outlet
syndrome. Using the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), he found appellant had an eight percent
impairment of the right arm. Dr. Hebrard found a QuickDASH score of 59 and a grade modifier
of 2 for functional history due to moderate problem.2 He reported a physical examination
revealed surgical scars on the shoulder and right side atrophy. Dr. Hebrard found a net
adjustment of +2 which resulted in a grade E or eight percent right upper extremity impairment.
On March 15, 2010 appellant filed a claim for a schedule award.
On April 23, 2010 Dr. David D. Zimmerman, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed Dr. Hebrard’s January 21, 2010 report and medical reports.
He explained that shoulder range of motion was not preferred over a diagnosis-based impairment
rating. Dr. Zimmerman advised that the sixth edition of the A.M.A., Guides, discouraged use of
range of motion as a rating method and that it was used as a grade modifier. Under Table 15-5,
Shoulder Regional Grid, pages 401 to 405 of the A.M.A., Guides, appellant had several
alternative ratable conditions which could be used. Page 387 of the A.M.A., Guides indicated
that, if there were three significant diagnoses, the diagnosis with the highest impairment rating
should be used. Under Table 15-5, page 404, a complete rotator cuff tear with normal motion
equaled a default impairment of five percent; a labral tear and degenerative SLAP lesion with
normal motion equaled a default impairment of three percent; and an impingement syndrome
with residual loss and normal motion equaled a default impairment of three percent.
Dr. Zimmerman found that the shoulder range of motion measurements were not valid as
Dr. Hebrard weighed the impairment rating to a grade E which was not supported by the
QuickDASH score of 59 and the lack of an activities of daily living questionnaire.3 He explained
that the impairment rating of five percent based on the diagnosis of rotator cuff complete tear
was the most advantageous for appellant.
By decision dated May 4, 2010, OWCP granted appellant a schedule award for a five
percent impairment of the right upper extremity.
On August 12, 2010 Dr. M. Stephen Wilson, an examining physician, found appellant
had a 14 percent right upper extremity impairment as a result of shoulder weakness, loss of range
of motion and chronic recurrent shoulder pain. Using Table 15-34, he found a 3 percent
impairment for 134 degrees of right shoulder flexion; a 1 percent impairment for 29 degrees right
shoulder extension; a 3 percent impairment for 121 degrees right shoulder abduction; a 1 percent
impairment for 31 degrees adduction; a 6 percent impairment for 22 degrees internal rotation;
and a 0 percent impairment for 64 degrees right shoulder external rotation, resulting in a total 14
2

A.M.A., Guides 406 (6th ed. 2009).

3

Id. at 483, Table 15-37.

2

percent right upper extremity impairment. Next, using Table 15-35, Dr. Wilson found the
impairment consistent with a grade modifier 2. Using Table 15-7, he found appellant’s
QuickDASH score of 52.3 or grade modifier 2 for functional history adjustment. Dr. Wilson
found that, according to Table 15-36, functional history grade adjustment: Range of Motion, that
there was no adjustment and she had a 14 percent right upper extremity impairment.
On November 4, 2010 appellant’s counsel requested reconsideration.
On December 9, 2010 Dr. Zimmerman reviewed the medical evidence and stated the
range of motion findings should be rejected as Dr. Wilson failed to consider the credibility of
these findings. He noted that shoulder range of motion could be manipulated by the claimant so
that passive range of motion and active range of the left shoulder should have been considered.
By decision dated January 11, 2011, OWCP found the medical evidence insufficient to
establish greater permanent impairment.
LEGAL PRECEDENT
Under section 8107 of FECA4 and section 10.404 of the implementing federal
regulations,5 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA does not specify the manner in which the percentage of impairment
shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, good administrative practice necessitates the use of a single set of tables so that there
may be uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through OWCP’s medical adviser for an opinion concerning the nature and

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
8

A.M.A., Guides (6th ed. 2009), pp. 383-419.

9

Id. at 411.

3

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
OWCP accepted that appellant sustained SLAP tear, aggravation of right shoulder;
aggravation of right shoulder impingement; right superior glenoid labrum lesion sprain; and right
shoulder and upper arm supraspinatus sprain due to her job duties. Appellant requested a
schedule award and submitted a January 21, 2010 report from Dr. Hebrard, who advised that she
reached maximum medical improvement with an eight percent permanent impairment of the
right arm based the A.M.A., Guides. Dr. Hebrard did not cite to any of the tables or figures of
the A.M.A., Guides to support his rating of appellant’s impairment. As he did not explain in his
January 21, 2010 report how his impairment rating comported with the A.M.A., Guides, it is of
limited probative value.11
Appellant also submitted a report from Dr. Wilson, who determined that she had a 14
percent right upper extremity impairment due to motion loss, which was consistent with a grade
modifier of 2. Dr. Wilson did not follow the A.M.A., Guides and compare the loss to the
opposite extremity.12
In reports dated April 23 and December 9, 2010, Dr. Zimmerman, the medical adviser,
reviewed the medical reports from Drs. Hebrard and Wilson and explained how their impairment
ratings did not properly follow the A.M.A., Guides. He explained diagnosis-based impairment
rating was the preferred rating method. The A.M.A., Guides, specifically discouraged use of
range of motion as a rating method since it was used as a grade modifier. Dr. Zimmerman
determined the diagnosis of complete rotator cuff tear represented the highest impairment rating.
Using Table 15-5, page 404, he found a five percent impairment for complete rotator cuff tear
with normal motion. Dr. Zimmerman did not identify any modifiers based on functional history,
physical examination or clinical studies that warranted adjustment of the default rating.13 The
Board finds that he properly applied these standards to reach his conclusion about appellant’s

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See C.K., Docket No. 09-2371 (issued August 18, 2010); L.H., 58 ECAB 561
(2007); Frantz Ghassan, 57 ECAB 349 (2006) (FECA’s procedures contemplate that, after obtaining all necessary
medical evidence, the file should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides).
11

I.F., Docket No. 08-2321 (issued May 21, 2009) (an opinion which is not based upon the standards adopted by
OWCP and approved by the Board as appropriate for evaluating schedule losses is of diminished probative value in
determining the extent of permanent impairment); Linda Beale, 57 ECAB 429 (2006) (when the attending physician
fails to provide an estimate of impairment conforming to the A.M.A., Guides, his or her opinion is of diminished
probative value in establishing the degree of permanent impairment); Tommy R. Martin, 56 ECAB 273 (2005)
(where the Board found that a physician’s impairment calculation not sufficiently supported by the A.M.A., Guides
is of diminished probative value).
12

If the opposite extremity is neither involved nor previously injured, it must be used to define normal for the
individual. Any losses should be made in comparison to the opposite normal extremity. A.M.A., Guides 461.
13

A.M.A., Guides 411 for the net adjustment formula.

4

permanent right shoulder impairment.14 There is no other medical evidence of record showing
that appellant had more than five percent permanent impairment of the right shoulder, for which
she already received a schedule award.
The Board finds that the medical adviser applied the appropriate portions of the A.M.A.,
Guides to the clinical findings of record. Therefore, OWCP’s January 11, 2011 decision denying
modification of the April 4, 2010 schedule award is proper.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to greater than a five
percent impairment of the right upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2011 is affirmed.
Issued: June 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See P.B., Docket No. 10-103 (issued July 23, 2010); Linda Beale, 57 ECAB 429 (2006); Linda R. Sherman, 56
ECAB 127 (2004).

5

